Supplement dated October 13, 2014 to Prospectus Dated October 3, 2011 for ProtectiveAccess XL Prospectus Dated October 1, 2011 for ProtectiveRewards Elite Prospectus Dated May 1, 2011 for Protective Variable Annuity II Prospectus Dated May 1, 2010 for ProtectiveValues Access Prospectuses Dated May 1, 2007 for ProtectiveAccess and Protective Advantage Prospectus Dated May 1, 2004 for Elements Classic Prospectus Dated May 1, 2003 for Elements Access Prospectus Dated May 1, 2002 for Elements Plus Issued by Protective Life Insurance Company Protective Variable Annuity Separate Account And Prospectuses dated April 28, 2008 for Protective Premiere Executive, Protective Premiere I, Protective Premiere Provider and Protective Premiere Protector Prospectus Dated April 30, 2002 for Protective Premiere Survivor Prospectus Dated April 20, 2001 for Protective Transitions Issued by Protective Life Insurance Company Protective Variable Life Separate Account This Supplement amends certain information contained in your Prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. On June3, 2014, Protective Life Corporation, a Delaware corporation ("PLC"), entered into an Agreement and Plan of Merger (the "Merger Agreement") with The Dai-ichi Life Insurance Company, Limited, a kabushiki kaisha organized under the laws of Japan ("Dai-ichi") and DL Investment (Delaware),Inc., a Delaware corporation and wholly-owned subsidiary of Dai-ichi ("DLI"), providing for the merger of DLI with and into PLC (the "Merger"), with PLC surviving the Merger as a wholly-owned subsidiary of Dai-ichi. The Merger has been approved by the Boards of Directors of Dai-ichi and PLC and by the stockholders of PLC at a meeting held on October 6, 2014. It is expected to close by the end of 2014 or early 2015, subject to regulatory approvals in Japan and the U.S., and other customary closing conditions. Protective Life Insurance Company (“Protective Life”) is a Tennessee corporation and a wholly-owned subsidiary of PLC. Under the terms of the Merger transaction, Protective Life will continue in its present role as the issuer of your contract, and will remain responsible for customer service and administration for all contracts and policies it has issued. All of your rights and benefits under your contract and Protective Life’s obligations under the contract will remain unchanged. Dai-ichi, founded in 1902 and headquartered in Tokyo, Japan, is one of the top 20 global life insurers and operates throughout Japan, Australia, Vietnam, Indonesia, India and Thailand. PLC, whose primary subsidiary, Protective Life, was founded in 1907, is headquartered in Birmingham, Alabama, and offers a diverse portfolio of personalized products and services to meet the unique life insurance, retirement income and asset protection needs of individuals and families throughout the United States.
